Name: Commission Regulation (EU) NoÃ 1130/2010 of 30Ã November 2010 establishing a prohibition of fishing for Greenland halibut in EU waters of IIa and IV; EU and international waters of Vb and VI by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  international law;  Europe
 Date Published: nan

 4.12.2010 EN Official Journal of the European Union L 318/20 COMMISSION REGULATION (EU) No 1130/2010 of 30 November 2010 establishing a prohibition of fishing for Greenland halibut in EU waters of IIa and IV; EU and international waters of Vb and VI by vessels flying the flag of France THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required (2), lays down quotas for 2010. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein have exhausted the quota allocated for 2010. (3) It is therefore necessary to prohibit fishing activities for that stock, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member State referred to in the Annex to this Regulation for the stock referred to therein for 2010 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member State referred to therein shall be prohibited from the date set out in that Annex. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels after that date. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2010. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 21, 26.1.2010, p. 1. ANNEX No 35/T&Q Member State France Stock GHL/2A-C46 Species Greenland halibut (Reinhardtius hippoglossoides) Zone EU waters of IIa and IV; EU and international waters of Vb and VI Date 1.9.2010